DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US20210167370) in view of Izumo (US20160276711).
Regarding Claim 1, Collins discloses a secondary battery comprising (battery can be lithium-ion battery, [0064]):
A first electrode (cathode material-30 and cathode current collector-32 act as first electrode, [0076], first electrode is made of nickel oxide, [0070], which the instant specification states is a material the first electrode can be made of);
A second electrode (anode material-22 act as second electrode, [0075-0076], [0025]);
While Collins teaches that the first electrode may be Nickel Oxide ([0070]) and the second electrode may be titanium oxide, silicon, and graphite ([0065]), Collins does not directly disclose that the first electrode can function as a p-type semiconductor or that the second electrode can function as a n-type semiconductor. 
Izumo discloses a secondary battery with a positive electrode that functions as a p-type semiconductor is made of nickel oxide ([0043]). Izumo teaches that the p-type metal oxide semiconductor layers that make the positive electrode allow for unnecessary entering of electrons into the charging layer ([0043]), where the charging layer functions like the dielectric layer of Collin. 
Izumo discloses a secondary battery with a negative electrode that functions as a n-type semiconductor is made of titanium oxide ([0041]). Izumo teaches that the n-type metal oxide semiconductor layers allow for preventing the occurrence of a portion where the energy barrier does not exist ([0041]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the first electrode of Collin with the teachings of Izumo to have the first electrode configured to function as a p-type semiconductor and modify the second electrode of Collin with the teachings of Izumo to have the second electrode configured to function as a n-type semiconductor. This modified structure would yield the expected result of preventing unnecessary entering of electrons into the dielectric layer, and preventing the occurrence of a portion where the energy barrier does not exist.
A hole transfer member provided between the first electrode and the second electrode (dielectric material layer-12 acts as hole transfer member, Fig. 8, [0023], [0075]), wherein
The first electrode is a sputtered film or a vapor deposited film (can be formed by sputtering, [0071]), 
The second electrode is a sputtered film or a vapor deposited film containing at least one of silicon and graphene (can be sputtered film or vapor deposited, [0066], contains graphite or silicon, [0065]), and 
The hole transfer member is a sputtered film or a vapor deposited film containing a dielectric material (dielectric layer can be a vapor deposited film, [0040]). 
Regarding Claim 2, Collins in view of Izumo discloses the limitations as set forth above. Collins further discloses wherein the first electrode contains nickel oxide ([0070]).
Regarding Claim 3, Collins in view of Izumo discloses the limitations as set forth above. Collins further discloses wherein the hole transfer member contains silicon nitride ([0040]).
Regarding Claim 4, Collins in view of Izumo discloses the limitations as set forth above. Collins further discloses wherein the secondary battery is provided on an electronic substrate (silicon-based substrate-10 acts as electronic substrate, [0028], Fig. 8). 
It is the examiner’s position that Collin’s silicon substrate meets the limitation of being an electronic substrate of an electric device, as the instant specification broadly defines the electronic substrate as the electric connection point between the power provided from the secondary battery to the electronic device. Collin’s silicon based substrate is a conductive substrate that connects to the active material of the battery. Furthermore, the silicon based substrate functions as a current collector ([0062]). Therefore, the silicon based substrate of Collins meets the limitation of an electronic substrate.
Collins further teaches that silicon-containing energy storage devices are a solution to miniaturized energy storage devices and that the solid-state energy devices can integrate a lithium metal electrode material or a lithium-silicon based electrode material into its overall cell structure ([002]). Collins further teaches that this integration can be utilized for various electronic devices ([002]) including miniaturized energy devices ([004]). 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Collins to have the secondary battery configured to function as a power source or an auxiliary power source of an electronic device. 
Regarding Claim 5, Collin in view of Izumo discloses the limitations as set forth above. Collins discloses that the first electrode, second electrode, and hole transfer member are provided on the electronic substrate (Fig. 8, cathode material-30, anode material-22, silicon substrate-10, positive current collector-32, [0076]). 
Collins does not directly disclose the use of a case to accommodate the first electrode, second electrode, and hole transfer member. However, Collins discloses the use of a steel coin cell casing to be located beneath the silicon substrate and above the positive current collector ([0077]). 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Collins to have a case to accommodate the first electrode, second electrode, and hole transfer member.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US20210167370) in view of Izumo (US20160276711) further in view of Choi (US20190033618).
Regarding Claim 6, Collins in view of Izumo disclose the limitations as set forth above. 
Collins in view of Izumo is silent to the use of a wireless power supply coil electrically connected to the first electrode and the second electrode, wherein the secondary battery can be charged with electrical power via the coil. 
Choi disclose a wireless charging coil that can charge a secondary battery, where the battery can be charge in a wireless manner by magnetic induction through a coil ([0060]). Choi teaches that this wireless charger allows for the secondary battery to be stably and continuously supplied with power and has a low self-discharge rates ([007]).
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Collins with the teachings of Choi to have a wireless power supply coil electrically connected to the first electrode and the second electrode, wherein the secondary battery can be charged with electrical power via the coil.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US20210167370) in view of Izumo (US20160276711) further in view of Kawai (US20190326647).
Regarding Claim 7, Collins in view of Izumo discloses the limitations as set forth above. 
Collins in view of Izumo is silent to the respective films forming the first electrode and the second electrode are formed to have a comb-teeth shapes so as to face with each other via the hole transfer member.
Kawai discloses a secondary battery where the electrodes are arranged in a comb-teeth shape ([0079]). Kawai teaches that this arrangement for the electrodes allows for improved heat dissipation characteristics ([0016]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode structure of Collins with the teachings of Izumo to have the respective films forming the first electrode and the second electrode are formed to have a comb-teeth shapes so as to face with each other via the hole transfer member. This modified structure would yield the expected result of improved heat dissipation characteristics. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US20210167370) in view of Izumo (US20160276711) further in view of Kawai (US20190326647) further in view of Nakajima (WO2019027016, see US20200006753).
Regarding Claim 8, Collins in view of Izumo discloses the limitations as set forth above.
Collins discloses wherein the first electrode, the second electrode, and the hole transfer member are formed on a substrate (Fig. 8, first electrode-30, second electrode-22, dielectric material layer-12 acts as hole transfer member, silicon-based substrate-10, [0075-0076]), 
Collins discloses the film forming each of the first electrode and the second electrode has a base portion extending perpendicular to the substrate (Fig. 8, first electrode-30, second electrode-22 lie perpendicular to substrate, [0076]).
Collins does not directly disclose the use of a comb tooth portion extending in parallel with the substrate from the base portion.  
Kawai discloses a secondary battery where the electrodes are arranged in a comb-teeth shape ([0079]), where the comb teeth portions are extending in parallel with the surface they are disposed on (Fig. 4-6, Fig. 8). Kawai teaches that this arrangement for the electrodes allows for improved heat dissipation characteristics ([0016]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrodes of Collins with the teachings of Kawai to have a comb tooth portion extending in parallel with the substrate from the base portion.  
Collins does not disclose that the hole transfer member is formed to extend continuously between the first electrode and the second electrode. 
Nakajima discloses a secondary battery with a hole transfer member that if formed to extend continuously between the first electrode and the second electrode (Fig. 1, hole transfer member-40, first electrode-10, second electrode-20, [0020]). Nakajima teaches that this configuration allows for remarkably improved capacity performance ([0032]). 
Therefore it would be obvious to one of ordinary skill in the art to modify the hole transfer member of Collins with the teachings of Nakajima to have the hole transfer member is formed to extend continuously between the first electrode and the second electrode. This modified structure would yield the expected result of improved capacity performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANKITH R SRIPATHI/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728